DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, line 26, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
In claim 15, line 12, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0374926).
Regarding claim 15, Lee discloses, in at least figures 1, 2B, and related text, a semiconductor device comprising: 
a substrate (100, [22]) having a first region (RG4, [23]) and a second region (RG4, [23]); 
a first gate electrode layer (GE4, [37]) on the first region (RG4, [23]) and including a first conductive layer (WF4, [37]) including a first plurality of layers (W1/W3, [47], [54]), and the first gate electrode layer (GE4, [37]) including a first upper conductive layer (EL4, [36]) on the first conductive layer (WF4, [37]); and 
a second gate electrode layer (GE5, [37]) on the second region (RG5, [23]) and including a second conductive layer (WF5, [37]) including a second plurality of layers (W1/W3, [47], [54]), and the second gate electrode layer (GE5, [37]) including a second upper conductive layer (EL5, [36]) on the second conductive layer (WF5, [37]), 
wherein at least one of the first plurality of layers (W1/W3, [47], [54]) includes titanium oxynitride (TiON) ([46]), 
wherein a first transistor (TR4, [53]) including the first gate electrode layer (GE4, [37]) and a second transistor (TR5, [53]) including the second gate electrode layer (GE5, [37]) are metal oxide semiconductor field effect transistors (MOSFETs) having the same channel conductivity type ([53]), and 
wherein a threshold voltage of the first transistor (TR4, [53]) is smaller than a threshold voltage of the second transistor (TR5, [53]) ([53]).
Regarding claim 16, Lee discloses the semiconductor device of claim 15 as described above.
Lee further discloses, in at least figures 1, 2B, and related text, a first gate dielectric (GI, [45]) on a lower surface and a side surface of the first conductive layer (WF4, [37]), 
wherein in the first gate electrode layer (GE4, [37]), at least a portion of each of the first plurality of layers (W1/W3, [47], [54]) has a U shape, and 
wherein at least a portion (interface portion of EL4/EL5 contacting W3, figures) of each of the first (EL4, [36]) and second (EL5, [36]) upper conductive layers has a U shape.
Regarding claim 18, Lee discloses, in at least figures 1, 2A, 2B, and related text, a semiconductor device comprising: 
a substrate (100, [22]) having a first region (RG3, [23]), a second region (RG6, [23]), and a third region (RG5, [23]); 
a first gate structure (IL/GI/GE3, [37], [44], [45]) on the first region (RG3, [23]) and including a first gate dielectric layer (GI, [45]), a first conductive layer (WF3, [36]) on the first gate dielectric layer (GI, [45]), and a first upper conductive layer (EL3, [36]) on the first conductive layer (WF3, [36]); 
a second gate structure (IL/GI/GE6, [37], [44], [45]) on the second region (RG6, [23]) and including a second gate dielectric layer (GI, [45]), a second conductive layer (WF6, [36]) on the second gate dielectric layer (GI, [45]), and a second upper conductive layer (EL6, [36]) on the second conductive layer (WF6, [36]); and 
a third gate structure (IL/GI/GE5, [37], [44], [45]) on the third region (RG5, [23]) and including a third gate dielectric layer (GI, [45]), a third conductive layer (WF5, [36]) on the third gate dielectric layer (GI, [45]), and a third upper conductive layer (EL5, [36]) on the third conductive layer (WF5, [36]), 
wherein each of the first (WF3, [36]) to third (WF5, [36]) conductive layers includes one or a plurality of first layers including titanium nitride (TiN) ([47]), and 
wherein the first (WF3, [36]) and second (WF6, [36]) conductive layers further include one or a plurality of second layers including titanium oxynitride (TiON) ([47]).
Regarding claim 20, Lee discloses the semiconductor device of claim 18 as described above.
Lee further discloses, in at least figures 1, 2A, 2B, and related text, a lower portion of the first gate structure (IL/GI/GE3, [37], [44], [45]) comprises the one or the plurality of first layers (W1/W2/W1, [50]) of the first conductive layer (WF3, [36]).
Allowable Subject Matter
Claims 1-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “the first conductive layer further includes a third layer and a fourth layer; at least one of the first to fourth layers includes titanium oxynitride (TiON)” in combination with other elements of the base claims 1.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 17 that recite “the second gate dielectric layer further includes at least one of lanthanum (La), gadolinium (Gd), ruthenium (Ru), yttrium (Y), or scandium (Sc) that is absent from the first gate dielectric layer” in combination with other elements of the base claims 15 and 17.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 18 and 19 that recite “a thickness of the first conductive layer is smaller than a thickness of the third conductive layer” in combination with other elements of the base claims 18 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811